--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
	This application claims benefit in provisional application 62/871,648 filed on 07/08/2019.
Claim Status
	Claims 1-9 are pending and examined.
Claim Objections 
	Claim 1 is objected to because it is missing a semicolon at the end of step (j), making it inconsistent with the remaining steps. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim requires high sugar, high lignin vegetation. The scope of “vegetation” is unknown because it is unknown what amount of sugar is considered “high sugar” and it is unknown what amount of lignin is considered “high lignin”. 
Claim 1 step (a) recites “in a 1:12 solid:liquid ratio loading”. The claim is indefinite because it unknown to what the phrase is referring. 
Claim 1 step (b) recites “followed by enzymatic hydrolysis”. The claim is indefinite because it not clear on what component the hydrolysis is performed. 
Claim 1 step (c) requires “soaking the lignin residue”. The claim is indefinite because it is not clear what material is being used in the step. Step (a) recites “producing a lignin residue”. Step (b) recites “refining the lignin residue”. It is not clear to what “the lignin residue” is referring because “a lignin residue” formed in step (a) was refined in step (b). If applicant intended for step (c) to be sequential to step (b), then it is recommended to amend the steps to make it clear what is being formed in each step and reciting that the product formed in the previous step is being used in the current step. 
Claim 1 step (c) recites “until reaching a pH of 12.5”. This limitation is indefinite because it could be interpreted as requiring the pH of the 0.1 M NaOH solution to be 12.5, or it could be interpreted to mean that soaking causes changes in the pH of the solution and soaking is performed until the pH reaches 12.5. 
Claim 1 step (d) recites “centrifugation of the solution followed by filtration”. The only prior recitation of a solution occurs in step (c), which recites “a solution of 0.1M NaOH”. The limitations of step (d) are indefinite because it does not make sense to centrifuge “a solution of 0.1M NaOH”, which was used in step (c). In the event that applicant intended to require centrifuging a composition formed in step (c), it is recommended to amend the steps accordingly and make it clear what is being formed in each step and how the resultant is used in a subsequent step. The claim is further indefinite because it is unknown what composition is required to undergo filtration. Further, limitations of step (d) are expressed as processes and not as active method steps. It is recommended to replace centrifugation and filtration with centrifuging and filtering, respectively.     
Claim 1 step (e) is indefinite because “the lignin” and “the filtrate” lack antecedent basis. Claim 1 step (e) is further indefinite because the scope of “using 2 M H2SO4 to reach a pH of 3.0” is unknown. The phrase could be interpreted to mean that a 2 M H2SO4 solution having a pH 3.0 was used to precipitate the lignin from the filtrate; or it could be interpreted to mean that a 2 M H2SO4 solution was added to the filtrate until a pH of 3.0 was reached.
Claim 1 recites the limitation "the precipitated lignin" in step f. There is insufficient antecedent basis for this limitation in the claim. It is recommended to amend the preceding step to recite forming a precipitated lignin in order to provide antecedent basis to “the precipitated lignin”. 
Claim 1 recites the limitation "the lignin" in step g). There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: steps between step (h) and the remaining method steps. Step (h) recites a hydrogenolysis process without reciting which claimed elements of the preceding steps are undergoing said process. 
Claim 1 recites the limitation "the solute" in step (i). There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the solution" in step (i). There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the solution" in step (j). There is insufficient antecedent basis for this limitation in the claim. 
In claim 1 step (k) is indefinite for the following reasons. First, the step requires extracting the solution from step (j). This does not make sense because the solution is being used in the extraction process, therefore something is being extracted from the solution with the various solvents. The solution itself cannot be extracted. Second, the step states that 5 total factions are produced, however there are only four extraction steps each using a different solvent. Based on the method steps, only four fractions could have been collected. Clarification is required.
Claim 9 recites the limitation "the monomer" in line 1. There is insufficient antecedent basis for this limitation in the claim. Ground of rejection may be obviated by replacing the term with “the at least one monomer”.
Claims 2-8 are indefinite because the claims depend from and contain indefinite limitations of claim 1.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vorster (WO 2018/109600 A1 Published June 21, 2018).
The claims require an antimicrobial composition comprising at least one monomer produced by the method of claim 5, ethanol, and water; and wherein the at least one monomer is tyrosol. 
In Table 2 on page 10 Vorster describes bioactive compounds extracted from olive using a solvent blend of n-heptane, water, and ethanol. Tyrosol is one of the bioactive compounds.
The claimed composition is anticipated because the prior art composition comprises tyrosol, water, and ethanol. The prior art composition is antimicrobial because it comprises ethanol, which is a known antimicrobial. 
Therefore, by teaching all of the claimed limitations Vorster anticipated the invention as claimed. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617